Case: 14-41328      Document: 00513218389         Page: 1    Date Filed: 10/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                    No. 14-41328                                     FILED
                                  Summary Calendar                             October 5, 2015
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BOBBY MARTINEZ, also known as Ranchero,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:13-CR-71


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Bobby Martinez appeals his jury trial conviction for conspiracy with
intent to distribute five kilograms or more of a mixture and substance
containing a detectable amount of cocaine. He contends there was insufficient
evidence to sustain his conviction. In support, Martinez argues that mere
association is insufficient to prove conspiracy and that the testimonies of his
coconspirators are self-serving and incredible.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41328      Document: 00513218389     Page: 2    Date Filed: 10/05/2015


                                  No. 14-41328

      We review a preserved challenge to the sufficiency of the evidence de
novo and analyze “‘whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.’” United States v.
Zamora, 661 F.3d 200, 209 (5th Cir. 2011) (quoting Jackson v. Virginia, 443
U.S. 307, 319 (1979)). We review a forfeited challenge to the sufficiency of the
evidence under the plain error standard to determine whether there has been
a manifest miscarriage of justice. United States v. Delgado, 672 F.3d 320, 328-
31 & n.9 (5th Cir. 2012) (en banc). Even under the ordinary standard of review,
the evidence was sufficient and certainly does not rise to the level of plain error.
See Delgado, 672 F.3d at 331; Zamora, 661 F.3d at 209. Martinez was not
merely associated with (or tangentially related to) the conspiracy charged. Cf.
United States v. Jackson, 700 F.2d 181, 185-86 (5th Cir. 1983).            Instead,
according to the testimony of cooperating witnesses, Martinez took an active
role in storing and delivering cocaine. Determining the credibility of those
witnesses was the jury’s responsibility. See United States v. Garcia, 567 F.2d
721, 731 (5th Cir. 2009). Their testimonies substantially match and are not
incredible as a matter of law. See id.; United States v. Osum, 943 F.2d 1394,
1405 (5th Cir. 1991).
      The judgment of the district court is AFFIRMED.




                                         2